DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	Applicant’s election of Group I, claims 23-34, 40, and 41 in the reply filed on Feb. 10, 2021 is acknowledged.  Acknowledgement is based on Applicant’s remarks stating claims 23-34, 40 and 41 remain pending in the application and claims 35-39, 43, and 44 have been withdrawn from consideration.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed Dec. 2, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Foreign reference WO2013/149882 was not filed with the IDS.
Jan. 5, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign references CN1020190, CN102099304, CN103402933 were not filed with the IDS.
The information disclosure statement filed Jan. 28, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed Jan. 28, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign references JP2015-518458 and WO2015/114956 were not filed with the IDS.
The information disclosure statement filed March 3, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign references EP2060313, EP0318100, DE19950496, and DE10317066 were not filed with the IDS.
Specification
The amendment to the abstract filed Feb. 10, 2021 is sufficient for the Examiner to withdraw the objection to the abstract. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Due to the cancellation of claim 42 in the amendment filed Feb. 10, 2021, the rejection of claim 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot.
The amendment filed Feb. 10, 2021 is sufficient for the Examiner to withdraw the rejection of claims 23-31, 33-34, and 40-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
However, there is one remaining rejection discussed below.
Claim 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the gas inflow" in 14.  There is insufficient antecedent basis for this limitation in the claim, since the limitation in line 13 is not required.  The Examiner interprets “the gas inflow” should be “a gas inflow”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werdecker et al. (DE10243953A1 – hereinafter Werdecker) in view of Doi et al. (JP2001048571A1 – hereinafter Doi), Trommer et al. (DE102011121153B3 – hereinafter Trommer), and Werdecker et al. (US6380110B1 – hereinafter Pat’110).
It should be noted for the Trommer reference, the Examiner references the English Equivalent US 2014/0349830A1.
For the Doi reference (JP2001-048571A1) the Examiner is referencing pages of the Google Patents Machine Translation NPL document dated July 13, 2020 in the file wrapper.
Regarding claim 34, Werdecker ([0008]-[0018]) discloses a method of forming a porous granulate particle (corresponding to silicon dioxide granulate I) from synthetically produced silica primary particles (corresponding to silicon dioxide powder), such as pyrogenic primary particles obtained by flame hydrolysis or oxidation of silicon compounds.  Additionally, Pat’110 (Col. 6, line 55 to Col. 7, line 4) discloses silica primary particles can be dispersed in de-ionized water and granulated in a spray dryer at hot air temperatures of 380 degrees C to produce s a spray granulate and Pat’110 discloses following spray granulation treating the granulate at 1200 degrees C through a mixture of HCl/Cl2 gases (corresponding to a reactant).  Further, Werdecker discloses partially consolidating the porous granulate particle by treating at a temperature ranging from 800 degrees C up to 1300 degrees C in a chlorine atmosphere (corresponding to a reactant).  Based on the disclosure of Werdecker and 2 gases to purify and thermally compact the silicon dioxide granulate I.  The treated silicon dioxide granulate I, as taught by Werdecker in view of Pat’110 corresponds to the claimed silicon dioxide granulate II.  
Werdecker and Pat’110 fail to disclose the carbon content of wc(1) of the silicon dioxide granulate I, the carbon content wc(2), the alkaline earth metal content wm(1), and the alkaline earth content wm(2).  However, as discussed above, Werdecker discloses a porous granulate particle (corresponding to silicon dioxide granulate I) from synthetically produced silica primary particles, such as pyrogenic primary particles obtained by flame hydrolysis or oxidation of silicon compounds, Pat’110 discloses spray drying silica primary particles dispersed in deionized water and granulated in a spray dryer at hot air temperatures of 380 degrees C to produce a spray granulate.  Additionally, Trommer (abstract) discloses pyrogenic primary particles from Octamethylcyclotetrasiloxane (OMCTS) feedstock produces soot (i.e. pyrogenic primary particles) with a carbon content in the range of 1-50 wt ppm, and Doi discloses (pgs. 2-3) for a soot body in which fine particles of glass from a flame are accumulated, at high temperatures, such as temperatures slightly lower than that for making the glass transparent, carbon (C) becomes CO and is eliminated and halogen treatments reduce impurity elements, such as alkaline earth metal and carbon (C).  Doi (pg. 1, claim 4) discloses temperatures for making the glass transparent ranging from 1300-1600 degrees C.  Therefore, based on the additional teachings of Trommer and Doi, it would be obvious to a person having ordinary skill in the art, pyrogenic silica primary particles from OMCTS as the pyrogenically produced silicon dioxide powder in the method taught by Werdecker, and the pyrogenically produced silicon dioxide powder having carbon before the 
Further, as discussed above, since the silicon dioxide granulate I of Werdecker in view of Pat’110 has a first carbon content wc(1) is treated at temperatures overlapping Applicant’s temperatures, specifically partially consolidating the porous granulate by treating at temperatures ranging from 800 degrees C up to 1300 degrees C in a chlorine atmosphere (corresponding to a reactant) and Doi (pgs. 2-3) discloses at high temperatures, a soot body in which fine particles of quartz glass formed in a flame are accumulated, carbon (C) becomes CO and is eliminated and halogen treatments reduce impurity elements, such as alkaline earth metal and carbon (C), it would be obvious to a person having ordinary skill in the art, the chlorine treatment of the silicon dioxide granulate I of Werdecker in view of Pat’110, Trommer, and Doi ranging from 800 degrees C to 1300 degrees C provides for the claimed carbon content wc(2) of silicon dioxide granulate II, and the carbon content wc(2) is less than the carbon content of wc(1) of silicon dioxide granulate I and the claimed alkaline earth metal content wm(2) of silicon dioxide granulate II is less than the alkaline earth metal content wm(1) of silicon dioxide granulate I, as required by claim 34.  The obviousness is based on disclosure by Trommer that carbon (c) is present in pyrogenic silica particles and by Doi that carbon (C) and alkaline earth metal impurity is present in fine particles of quartz glass formed in a flame (i.e. pyrogenic silica particles), and would be present in the silicon dioxide granulate I as wm(1), and the silicon dioxide granulate I having wm(1) is treated in a chlorine atmosphere provides for a silicon dioxide granulate II having a carbon content .  
Claims 23, 25-29, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2013/0219963A1 – hereinafter Lehmann) in view of Werdecker et al. (DE10243953A1 – hereinafter Werdecker), Doi et al. (JP2001048571A1 – hereinafter Doi), Trommer et al. (DE102011121153B3 – hereinafter Trommer), and Werdecker et al. (US6380110B1 – hereinafter Pat’110).
It should be noted for the Trommer reference, the Examiner references the English Equivalent US 2014/0349830A1.
For the Doi reference (JP2001-048571A1) the Examiner is referencing pages of the Google Patents Machine Translation NPL document dated July 13, 2020 in the file wrapper.
Regarding claims 23 and 29, Lehmann ([0014]) discloses melting SiO2 granulate (corresponding to silicon dioxide granulate II) to form a melted synthetic quartz glass (corresponding to a quartz glass body) and discloses the granulating is formed by granulating pyrogenic silica particles.  Additionally, Werdecker ([0008]-[0018]) discloses a method of forming a porous granulate particle (corresponding to 2 gases (corresponding to a reactant).  Further, Werdecker discloses partially consolidating the porous granulate particle by treating at a temperature ranging from 800 degrees C up to 1300 degrees C in a chlorine atmosphere (corresponding to a reactant).  Based on the disclosure of Werdecker and Pat’110, it would be obvious to a person having ordinary skill in the art, forming a silicon dioxide granulate I by providing a pyrogenically produced silicon dioxide powder, processing the silicon dioxide powder to obtain a silicon dioxide granulate I, and treating the silicon dioxide granulate I at a temperature ranging from 800 to 1300 degrees C in a chlorine atmosphere (corresponding to a reactant), such as a mixture of HCl/Cl2 gases (claimed in claim 26), to purify and thermally compact the silicon dioxide granulate I.  The treated silicon dioxide granulate I, as taught by Werdecker in view of Pat’110 corresponds to the claimed silicon dioxide granulate II.  
Werdecker and Pat’110 fail to disclose the carbon content of wc(1) of the silicon dioxide granulate I, the carbon content wc(2), the alkaline earth metal content wm(1), and the alkaline earth content wm(2).  However, as discussed above, Werdecker discloses a porous granulate particle (corresponding to silicon dioxide granulate I) from synthetically produced silica primary particles, such as pyrogenic primary particles obtained by flame hydrolysis or oxidation of silicon compounds, Pat’110 discloses spray drying silica primary particles dispersed in deionized water and granulated in a spray dryer at hot air temperatures of 380 degrees C to produce a spray granulate.  Additionally, Trommer (abstract) discloses pyrogenic primary particles from Octamethylcyclotetrasiloxane (OMCTS) feedstock produces soot (i.e. pyrogenic primary particles) with a carbon content in the range of 1-50 wt ppm, and 
Further, as discussed above, since the silicon dioxide granulate I of Werdecker in view of Pat’110 has a first carbon content wc(1) is treated at temperatures overlapping Applicant’s temperatures, specifically partially consolidating the porous granulate by treating at temperatures ranging from 800 degrees C up to 1300 degrees C in a chlorine atmosphere (corresponding to a reactant) and Doi (pgs. 2-3) discloses at high temperatures, a soot body in which fine particles of quartz glass formed in a flame are accumulated, carbon (C) becomes CO and is eliminated and halogen treatments reduce impurity elements, such as alkaline earth metal and carbon (C), it would be obvious to a person having ordinary skill in the art, the chlorine treatment of the silicon dioxide granulate I of Werdecker in view of Pat’110, Trommer, and Doi ranging from 800 degrees C to 1300 degrees C provides for the claimed carbon 
  The Lehman reference teaches melting SiO2 granulate (corresponding to silicon dioxide granulate II) to form a melted synthetic quartz glass (corresponding to a quartz glass body).  The Werdecker and Pat’110 reference discloses providing pyrogenically produced silicon dioxide powder to obtain a silicon dioxide granulate I and treating of a silicon dioxide granulate I to obtain a silicon dioxide granulate II.  The Trommer reference teaches pyrogenically produced silicon dioxide with OMCTS provides for pyrogenically produced silicon dioxide primary particles with a carbon content in the range of 1-50 wt ppm.  The Doi reference teaches silica particles accumulated in a soot body provided by a flame requires high temperatures slightly less than temperatures making the glass transparent (i.e. slightly less than 1300 degrees C) carbon (C) in the soot becomes CO and is eliminated and chlorine treatments reduce carbon (C) and alkaline earth metal impurity present in fine particles of quartz glass formed in a flame (i.e. pyrogenic particles).  Therefore, the rejection is based on the teachings of Lehmann, Werdecker, Pat’110, Doi, and Trommer discussed in detail above and the combined references teach a process comprising the claimed providing a silicon dioxide granulate I, providing pyrogenically produced silicon dioxide powder, processing the silicon dioxide powder, treating the silicon dioxide granulate I, making a glass melt, and making a quartz glass body as claimed.  
Regarding claim 25, as discussed in the rejection of claim 23 above, Lehman discloses melting SiO2 granulate (corresponding to a silicon dioxide granulate II) to form a quartz glass body, and Werdecker in view of Pat’110 discloses a porous granulate particle (corresponding to silicon dioxide granulate I) from synthetically produced silica primary particles, such as pyrogenic primary particles obtained by flame hydrolysis or oxidation of silicon compounds, and Trommer (abstract) discloses pyrogenic primary particles from OMCTS feedstock produces soot (i.e. pyrogenic primary particles).  Trommer ([0024]) further discloses the carbon content is produced during the reaction of the feedstock with a fuel-rich flame.  Therefore, based on the additional teachings of a fuel rich flame producing carbon, it would be obvious to a person having ordinary skill in the art, the carbon content of pyrogenic silicon dioxide powder comprises a deficit of oxygen in the production of the pyrogenic silicon dioxide powder.
Regarding claim 26, as discussed in the rejection of claim 23 above, Werdecker discloses treating the silicon dioxide granulate I in a chlorine atmosphere and Pat’110 discloses HCl/Cl2 gases for treating the silicon dioxide granulate I.  Therefore, based on the teachings of Werdecker and Pat’110, it would be obvious to a person having ordinary skill in the art, the reactant is HCl, Cl2, or combination thereof.
Regarding claim 27, as discussed in the rejection of claim 23 above, Werdecker and Pat’110 discloses treating the silicon dioxide granulate I at a temperature ranging from 800 degrees C up to 1300 degrees C in a chlorine atmosphere, such as HCl/Cl2.  Werdecker and Pat’110 fail to disclose details of the treating.  However, Lehmann ([0040]-[0041] and [0082]) discloses silicon dioxide granules can be treated in a continuous rotary tube kiln under a chlorine-treating atmosphere at temperatures ranging from 900-1250 degrees C and discloses a rotational speed of 8 rpm.  Therefore, based on the additional teachings of Lehmann, it would be obvious to a person having ordinary skill in the art in the method of treating the silicon dioxide granulate in a chlorine containing atmosphere in a rotary tube kiln.  The 
Regarding claim 28, as discussed in the rejection of claim 23 above, Lehmann discloses melting a SiO2 granulate (corresponding to a silicon dioxide granulate II) to form a melted synthetic quartz glass.  Lehmann ([0014]-[0018]) further discloses granulate can be processed in an electric melting process in a crucible to obtain a molding.  Therefore, based on the additional teachings of Lehmann, it would be obvious to a person having ordinary skill in the art, a melting energy is transferred to the silicon dioxide granulate II via the crucible (corresponding to a solid surface).
Regarding claim 30, as discussed in the rejection of claim 23 above, Trommer discloses silicon dioxide powder from OMCTS feedstock having a carbon content in the range of 1-50 wt ppm.  This provides for the silicon dioxide powder with a carbon content overlapping the claimed range of less than 50 ppm based on the total weight of the silicon dioxide powder.  Additionally, Trommer ([0024]) discloses the carbon content is produced during reaction of the feedstock with a fuel-rich flame.  It would be obvious to a person having ordinary skill in the art, the fuel-rich flame does not contain chlorine, and therefore, it would be obvious to a person having ordinary skill in the art the silicon dioxide powder having a chlorine content less than 200 ppm based on the total weight of the silicon dioxide powder.
Regarding claim 31, as discussed in the rejection of claim 23 above, Werdecker ([0008]-[0018]) discloses a method of forming a porous granulate particle (corresponding to silicon dioxide granulate I) from synthetically produced silica primary particles (corresponding to silicon dioxide powder), such as pyrogenic primary particles obtained by flame hydrolysis or oxidation of silicon compounds.  Additionally, Pat’110 (Col. 6, line 55 to Col. 7, line 4) discloses silica primary particles can be dispersed in de-ionized water and granulated in a spray dryer at hot air temperatures of 380 degrees C to produce s a 2 gases (corresponding to a reactant).  Further, Werdecker discloses partially consolidating the porous granulate particle by treating at a temperature ranging from 800 degrees C up to 1300 degrees C in a chlorine atmosphere (corresponding to a reactant).  Based on the disclosure of Werdecker and Pat’110, it would be obvious to a person having ordinary skill in the art, forming a silicon dioxide granulate I by providing a silicon dioxide powder, processing the silicon dioxide powder to obtain a silicon dioxide granulate I, the processing including providing a deionized water (corresponding to a liquid) to obtain a slurry (silica primary particles dispersed in de-ionized water), and spray drying the slurry, as claimed.
Claims 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2013/0219963A1 – hereinafter Lehmann) in view of Werdecker et al. (DE10243953A1 – hereinafter Werdecker), Doi et al. (JP2001048571A1 – hereinafter Doi), Trommer et al. (DE102011121153B3 – hereinafter Trommer), and Werdecker et al. (US6380110B1 – hereinafter Pat’110) as applied to claim 23 above, and further in view of Neumann et al. (DE102012011946A1 – hereinafter Neumann).
It should be noted for the Neumann reference, the Examiner is referencing the English Equivalent US2015/0325836A1.
Regarding claims 24 and 30, as discussed in the rejection of claim 23 above, Lehman discloses melting SiO2 granulate (corresponding to silicon dioxide granulate II) to form a quartz glass body, and Werdecker in view of Pat’110 discloses a porous granulate particle (corresponding to silicon dioxide granulate I) from synthetically produced silica primary particles, such as pyrogenic primary particles obtained by flame hydrolysis or oxidation of silicon compounds, and Trommer (abstract) discloses pyrogenic primary particles from OMCTS feedstock produces soot (i.e. pyrogenic primary particles).  Lehman, Werdecker, Pat’110, Doi, and Trommer fail to disclose the BET surface area of the silicon dioxide powder.  However, Neumann ([0092]) discloses formation of SiO2 pyrogenic SiO2 primary 2/g.  Therefore, based on the additional teachings of Neumann, it would be obvious to a person having ordinary skill in the art, the silicon dioxide powder in the method disclosed by Lehmann in view of Werdecker, Doi, and Trommer as having a BET surface area of 25 m2/g, which is within Applicant’s claimed range from 20 to 60 m2/g, as claimed in claims 24 and 30.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2013/0219963A1 – hereinafter Lehmann) in view of Werdecker et al. (DE10243953A1 – hereinafter Werdecker), Doi et al. (JP2001048571A1 – hereinafter Doi), Trommer et al. (DE102011121153B3 – hereinafter Trommer), and Werdecker et al. (US6380110B1 – hereinafter Pat’110) as applied to claim 23 and 31 above and further in view of Wu et al. (CN104368272A – hereinafter Wu).
Regarding claim 32, as discussed in the rejection of claim 31 above, Pat’110 (Col. 6, line 55 to Col. 7, line 4) discloses silica primary particles can be dispersed in de-ionized water and granulated in a spray dryer at hot air temperatures of 380 degrees C to produce s a spray granulate and Pat’110 discloses following spray granulation treating the granulate at 1200 degrees C through a mixture of HCl/Cl2 gases (corresponding to a reactant).  Lehmann in view of Werdecker, Pat’110, Doi, and Trommer fail to disclose details of the spray dryer.  However, Wu (Figures, abstract, [0022], and [0027]) discloses granulating a silica slurry in a drying tower with an atomizing nozzle in a tower (corresponding to a spray tower).  Therefore it would be obvious to a person having ordinary skill in the arty, in the processing of the silicon dioxide powder into a granulate spray drying the slurry through a nozzle into a spray tower, which provides for spray granulating in a spray tower, spraying the slurry through a nozzle, and a spray tower, as claimed.  Further, based on the teachings of Pat’110 that the hot air temperatures of the spray dryer at 380 degrees C, a temperature of a gas inflow upon entering the spray tower is 380 degrees C, which is within Applicant’s claimed range from 100-450 degrees C, as claimed.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2013/0219963A1 – hereinafter Lehmann) in view of Werdecker et al. (DE10243953A1 – hereinafter Werdecker), Doi et al. (JP2001048571A1 – hereinafter Doi), Trommer et al. (DE102011121153B3 – hereinafter Trommer), and Werdecker et al. (US6380110B1 – hereinafter Pat’110) as applied to claim 23 above, and further in view of Werdecker et al. (US 2002/0134108A1 – hereinafter Pub’108).
Regarding claim 33, in addition to the rejection of claim 23 above, Lehmann ([0002]) discloses quartz glass granules can be used to form a tube, but fails to disclose details of forming the tube from granules.  However, Pub’108 ([0027]) discloses granulated material treated with a Cl2/HCl gas mixture and Pub’108 ([0026]-[0029]) discloses a method of forming a tube from granulated material filled into a tube-shaped mold and melting in an arc from an inner bore.  Therefore, based on the additional teachings of Pub’108, it would be obvious to a person having ordinary skill in the art, comprising making a hollow body with at least one opening out of a quartz glass body from melted granulate.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2013/0219963A1 – hereinafter Lehmann) in view of Werdecker et al. (DE10243953A1 – hereinafter Werdecker), Doi et al. (JP2001048571A1 – hereinafter Doi), Trommer et al. (DE102011121153B3 – hereinafter Trommer), and Werdecker et al. (US6380110B1 – hereinafter Pat’110) as applied to claim 23 above, and further in view of Werdecker et al. (US 2002/0134108A1 – hereinafter Pub’108), Panz et al. (US2014/0072803A1 – hereinafter Panz) in view of Fabian (US 2005/0232571A1).
Regarding claim 40, in addition to the rejection of claim 23 above, Lehmann ([0002]) discloses quartz glass granules can be used to form a tube (corresponding to a hollow body), but fails to disclose details of forming the tube and preparation of a light guide by providing a hollow body.  However, Pub’108 ([0027]) discloses granulated material treated with a Cl2/HCl gas mixture and Pub’108 ([0026]-[0029]) discloses a method of forming a tube from granulated material filled into a tube-shaped mold and melting in an arc processing from an inner bore.  Therefore, based on the additional teachings of .  
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US 2013/0219963A1 – hereinafter Lehmann) in view of Werdecker et al. (DE10243953A1 – hereinafter Werdecker), Doi et al. (JP2001048571A1 – hereinafter Doi), Trommer et al. (DE102011121153B3 – hereinafter Trommer), and Werdecker et al. (US6380110B1 – hereinafter Pat’110) as applied to claim 23 above, and further in view of Werdecker et al. (US 2002/0134108A1 – hereinafter Pub’108) and Boehme (US 2005/0258758A1).
Regarding claim 41, in addition to the rejection of claim 23 above, Lehmann ([0002]) discloses quartz glass granules can be used to form a tube (corresponding to a hollow body), but fails to disclose details of forming the tube and preparation of a light guide by providing a hollow body.  However, 2/HCl gas mixture and Pub’108 ([0026]-[0029]) discloses a method of forming a tube from granulated material filled into a tube-shaped mold and melting in an arc processing from an inner bore.  Therefore, based on the additional teachings of Pub’108, it would be obvious to a person having ordinary skill in the art, comprising making a hollow body, such as a tube, with at least one opening out of a quartz glass body from melted granulate.  Additionally, Boehme (Figures, abstract, and [0032]-[0033]) discloses in the production of a discharge lamp (corresponding to an illuminant) comprising a tube made of glass, such as quartz, fitting the tube with electrodes and gas filling the tube.  Therefore, based on the additional teachings of Lehmann, Pub’108 and Boehme, it would be obvious to a person having ordinary skill in the art, a process of preparation of a discharge lamp (i.e. an illuminant) including a quartz glass body  by conducting the process of claim 23 in view of Pub’108 to form a tube (corresponding to a glass body) from silica granules, the forming of a tube provides for a hollow body from the quartz glass body, and preparation of a discharge lamp includes fitting the hollow body (i.e. quartz tube) with electrodes and filling the hollow body with a gas.  
Response to Arguments
Applicant's arguments filed Feb. 10, 2021 against the 35 U.S.C. 103(a) rejection of the claims over Werdecker, Pat’110, Doi, and Trommer or over Lehmann, Werdecker, Pat’110, Doi, and Trommer have been fully considered but they are not persuasive. 
Applicant states the references fail to teach the silicon dioxide granulate I has a carbon content wc(1) in a range from 1 to 200 ppm, based on a total weight of the silicon dioxide granulate I, that the silicon dioxide granulate II has a carbon content wc(2) and has a content of alkaline earth metal wm(2), the contents wc(2) and wm(2) each based on a total weight of the silicon dioxide granulate II, wherein the carbon content wc(2) is less than the carbon content wc(1), and wherein the content of alkaline earth metal wm(2) is less than alkaline earth metal content wm(1), as defined by independent claim 34.  
The Examiner disagrees that a person having ordinary skill in the art would not, and could not apply the teachings in the references of Trommer and Doi to those of Lehmann, Werdecker, and Pat’110 to arrive at the process defined by claim 34.  Further, it appears Applicant is arguing non-analogous art and hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Trommer and Doi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art is in the field of Applicant’s endeavor and/or pertinent to the particular problem with which the applicant was concerned.  Trommer is in the field of endeavor and pertinent to the particular problem of carbon content as it teaches sources of carbon content in silica particles and Doi is in the field of endeavor and pertinent to the particular problem of removing carbon from silica particles produced by a flame and removing alkaline earth impurities from silica particles produced by a flame and teaches alkaline earth impurities in silica particles from a flame.  Applicant argues the soot process of Doi and Trommer does not involve the use of any silicon dioxide granulate intermediate, nor does such proves involve a meaningful use of chlorine treatment relative to the present application.  This is not persuasive.  As discussed in the rejection of claim 1 above, Doi discloses treating silica particles, which are accumulated in a soot body from a flame, to convert carbon (C) to CO at high temperatures and in a halogen atmosphere to eliminate carbon and alkaline earth metal impurities.  Werdecker, Lehman, and/or Pat’110 discloses treating silica granulate, which are also particles, at high temperatures in a rotary kiln in a chlorine (i.e. halogen atmosphere).  Since Doi, Werdecker, Lehmann, and Pat’110 are treating silica particles in a chlorine atmosphere to reduce carbon content and impurities, Doi is analogous art.  
Further, as discussed in the rejection of claims 23 and 34 above, based on the additional teachings of Trommer and Doi, it would be obvious to a person having ordinary skill in the art, pyrogenic silica primary particles from OMCTS (corresponding to siloxane claim 29) as the pyrogenically produced silicon dioxide powder in the method taught by Werdecker, and obviousness based on disclosure by Trommer that carbon (c) is present in pyrogenic silica particles and by Doi that carbon (C) and alkaline earth metal impurity is present in fine particles of quartz glass formed in a flame (i.e. pyrogenic silica particles), and would be present in the silicon dioxide granulate I as wm(1), and the silicon dioxide granulate I having wm(1) is treated in a chlorine atmosphere provides for a silicon dioxide granulate II
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LISA L HERRING/               Primary Examiner, Art Unit 1741